FIELD, Circuit Justice.
This is a suit on the equity side of the court to quiet the title of the United States to four fifty-vara lots constituting the southeasterly half of the block bounded by Harrison. Spear. Folsom and Main streets, in the city of San Francisco. And the principal question for determination is, whether these lots were excepted from the confirmation to the city by the decree of the circuit court of the United States in the Pueblo Case, and the legislation of congress. It is unnecessary to go into any examination of the character of the city’s title under the Mexican law; that subject has been elaborately considered in several adjudications of this court. It is sufficient for the purposes of this case to state that the title was so far subject to the control of the former government, previous to the conquest and cession of the country, and of the United States subsequently, that portions of the lands within the limits claimed by the city could have been reserved by those governments, respectively, for public purposes at any time before the title had become, by action of the authorities of the city, vested in private parties. It was, therefore, competent for the United States to set apart the premises in question, if not thus vested in private parties, for the erection of a hospital for disabled and infirm seamen, or for any other public purpose, at any time previous to the decree of the circuit court in the Pueblo Case, and the confirmatory act of congress of March S, 1806. unless their right was relinquished by the fifth section of the act of July 1, 186-t. That act relinquished and granted to the city the interest and right of the United States to lands within the charier limits of 1851, for the uses and purposes of the Yan Ness ordinance; but it expressly excepted from its operation ‘‘all sites or other parcels of land” which had been or were then occupied by the United States for public uses.
The decree of the circuit court in the Pueblo Case also excepted from confirmation to the city, parcels of land which had been previously reserved or dedicated to public uses; and the confirmatory act of cougress of iStSO provided for the same reservations.
It is clear from the evidence presented in the case, and from the whole history of the action of the government with respect to the Marine Hospital, that the United States have claimed the right to the four lots in controversy since the deed of the city, executed in December, IS62; and that at the date of the decree in the Pueblo Case, and the confirmatory act of congress, they were in possession of the premises under their deed, or at least of a part of them, using such part for the hospital, with claim to the balance for the same purpose. As against parties having no title in themselves, holding by intrusion, mere trespassers, this possession of the government of a part of the lots with claim to the balance under the deed, and the assertion of that claim by the removal of the intruders, is an occupation of the whole premises for a public use, within the meaning of the act of congress of 1864. And the setting apart of the premises for a hospital by direction of the government, with the appropriation by congress of moneys to the support of the institution, the construction of buildings thereon, and inclosure of the land, show a dedication of the premises for a public use within the meaning of the decree and confirmatory act.
The defendants rest all their claim upon rights acquired by possession under the Yan Ness ordinance. But that ordinance could not apply to lots covered by the previous deed of the city, executed in December, 1862. That deed, it is true, was inoperative against a previous conveyance of the city to the commissioners of the funded debt, or grantees from them, but it was operative against any further disposition of the premises by the city, if any interest remained in the corporation. The Van Ness ordinance could not embrace lands in which the city’s interest had been thus disposed of, for that ordinance only purported to give such interest as the city held. Of necessity, it could give no more. Hubbard v. Sullivan, 18 Cal. 508. The defendants had. therefore, no standing even under the Van Ness ordinance, but were simple intruders whose possession, if it existed as claimed, was, whilst it lasted, illegal and tortious.
The United States must have a decree to quiet the title, and declaring that the claim and assertion of an adverse interest by the defendants in the premises in controversy is without any just right, and wholly invalid. And it is so ordered.